         Case 19-44655-mxm13 Doc 55 Filed 02/11/21                   Entered 02/11/21 14:49:52            Page 1 of 2

TIM TRUMAN, STANDING CHAPTER 13 TRUSTEE
Bar No.20258000
6851 N.E. Loop 820, Suite 300
North Richland Hills, TX 76180-6608
Phone: (817) 770-8500
Fax: (817) 498-1362

                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                               FORT WORTH DIVISION

IN RE:                                                                    CASE NO.: 19-44655-MXM-13
    KATHRYN JEAN RAY
        1018 INDIAN HILLS DRIVE                                           COURT HEARING: Thursday, February 18,
        GRAND PRAIRIE, TX 75051                                           2021
        SSN/TIN: XXX-XX-7754

DEBTOR

                                               NOTICE OF WEBEX HEARING


   Until further notice, any docket call or hearing to be conducted for the Chapter 13 Trustee 's Contested Judge's
Docket shall be conducted using WebEx, an online video conferencing application. To get a hyperlink to the meeting,
meeting number, and password for the hearing:

    1.      Go to https://www.txnb.uscourts.gov/judges -info/hearing-dates/judge-mullin-hearing-dates

    2.      Select the WebEx Instructions for the correct hearing date.

    The information on the hearing date will include a link for the WebEx hearing as well as the meeting number and
password. Parties that will not introduce evidence at the hearing and who wish to attend the hearing in telephonice mode
only may telephonically join the hearing by using in the dial-in numbers and meeting number (access code) which are
also contained in the hearing date information.

    At 8:30 AM, the Trustees' offices will conduct the docket call. At the conclusion of the docket call, the Judge will enter
the courtroom, join the WebEx conference, and hearings will commence.

   The following Matters are currently set on the upcoming Docket and not resolved:
      PLAN MODIFICATION

                                                        REMINDERS

1. Attendees should join the WebEx hearing 10 minutes prior to the hearing time. You may join by cell phone, tablet,
laptop, or desktop. You may also use a landline telephone if you are appearing telephonically only.

2. All witnesses must use the video function.         Attorneys who anticipate giving extensive legal argument are also
encouraged to use the video function.

3. Participants who wish to speak at the hearing should choose the “Use computer for audio” or “call in” options. If you
choose the “call in” option, please enter the Attendee ID when prompted to do so. This allows the Court to see the
names of the caller participants and speeds up the appearance phase at the beginning of the hearing.

4. If a matter is not resolved prior to the beginning of the docket call at 8:30 a.m., the Debtor must join the WebEx
hearing at 8:30 a.m. unless otherwise instructed by his/her attorney.
       Case 19-44655-mxm13 Doc 55 Filed 02/11/21                      Entered 02/11/21 14:49:52             Page 2 of 2

Case Number: 19-44655-MXM                                                                                             Page 2 of 2
KATHRYN JEAN RAY
Notice of WebEx Hearing

5. Participants will mute and unmute themselves to save time. Please remember to do this. Use the mute function
when you are not actually speaking. Remember to unmute yourself prior to speaking.

6. State your name for the record each time before speaking. Speak slowly and clearly at all times.

7. Use headphones if possible, especially if you are using a desktop PC with external speakers.

8. Use the “speaker” view so that you can clearly see the person speaking during the hearing. This helps prevent
talking over other speakers. Hover in the upper right corner of your display and click on the second button from the right.
Select Active Speaker Video View or Active Speaker and Thumbnail Video View (your preference). If you select the Grid
View, all speakers will appear as thumbnails and you will not be able to clearly see the speaker’s face.

9. The attorney and any witness should use separate cameras and microphones. You may be in the same physical
location, but the camera and microphone should be different.

10. Use the “share” button to share a screen or document, like an exhibit, with other participants. There are two ways to
“Share”. Either use the third button from the left at the bottom of the screen OR select the “Share” tab at the top of the
screen and select “Share Content.”

11. The attorney calling a witness is responsible for providing the witness with the information necessary to enter the
WebEx conference and for ensuring that any witness knows how to conduct themselves during the hearing. If you are
sharing exhibits for admission by the Court, please practice using the share function prior to the hearing date. As a
courtesy to others and to the Court, practicing with your witnesses and practicing sharing your exhibits will ensure that
our hearings can be conducted as efficiently as possible.



                                                                        Respectfully submitted,


                                                                        By: TIM TRUMAN
                                                                        TIM TRUMAN, STANDING CHAPTER 13 TRUSTEE
                                                                        Bar No.20258000
                                                                        6851 N.E. Loop 820, Suite 300
                                                                        North Richland Hills, TX 76180-6608
                                                                        Phone: (817) 770-8500
                                                                        Fax: (817) 498-1362



                                                 CERTIFICATE OF SERVICE

    I certify that a true and correct copy of the foregoing "Notice of WebEx Hearing" was served electronically on the
Debtor's attorney and on all parties entitled to electronic service through ECF by the filing of this Notice and by first class
mail, postage pre-paid, on any additional parties listed below on or before February 12, 2021.

                                                                        By: TIM TRUMAN
                                                                        TIM TRUMAN, STANDING CHAPTER 13 TRUSTEE
